Citation Nr: 1615421	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease, dilated cardiomyopathy, status post myocardial infarction, hypertension, status post coronary artery bypass graft, mitral valve regurgitation, status post mitral valve annuloplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a heart disability.

The Veteran testified before the undersigned at a Board hearing in April 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was before the Board in July 2015 at which time it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2015 remand directives, in pertinent part, the Veteran was to be provided an additional VA examination and an addendum VA opinion was to be obtained.  Specifically, the examiner was to discuss the in-service diagnosis of premature ventricular contractions and the relationship between the condition and any current heart disability.

The Veteran was afforded a VA examination in August 2015.  The examiner noted diagnoses of coronary artery disease, cardiomyopathy, coronary artery bypass graft, and mitral valve regurgitation.  The examiner determined that the conditions were not related to military service.  While he discussed what premature ventricular contractions were and what caused them, he did not provide an opinion regarding the relationship between the condition and the currently diagnosed heart disabilities.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the examiner who provided the August 2015 VA examination for the Veteran's heart condition, or another appropriate VA provider if he is unavailable, to provide an addendum opinion for the Veteran's claim of service connection for a heart disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disability is due to the premature ventricular contractions diagnosed during military service or is otherwise related to active military service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




